SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

943.1
KA 13-00189
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

ODELL WILKENS, ALSO KNOWN AS ODELL WILKINS,
DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (DEBORAH K. JESSEY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

ODELL WILKENS, DEFENDANT-APPELLANT PRO SE.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DONNA A. MILLING OF
COUNSEL), FOR RESPONDENT.


     Appeal, by permission of a Justice of the Appellate Division of
the Supreme Court in the Fourth Judicial Department, from an order of
the Erie County Court (Thomas P. Franczyk, J.), dated December 11,
2012. The appeal was held by this Court by order entered March 20,
2015, the decision was reserved and the matter was remitted to Erie
County Court for further proceedings (126 AD3d 1293).

     Now, upon reading and filing the stipulation of discontinuance
signed by the defendant on July 7, 2015, and by the attorneys for the
parties on July 7 and 23, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:    October 2, 2015                        Frances E. Cafarell
                                                   Clerk of the Court